Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgment is made of applicant’s amendment which was received by the office on November 20, 2020. Claims 8-11, 14, 17-18, 21-30, 33-36 are currently pending. 

Drawings
The drawings are objected to because the unlabeled rectangular boxes shown in the drawings should be provided with descriptive text labels, see Figs. 12-23,25,27,29-33, 35-36, 38 and 41.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites “separate from actions associated with the first received signal and the second received signal, wirelessly receiving input to determine how the implantable component will operate, wherein the first received signal and the second received signal are received via a system separate from that which enabled the wireless input”, the new subject matter which was not described in the original disclosure (specification, claims and drawings) in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure recites receiving a first signal and operating an implantable component as part of a partially implantable prosthesis based on the first received signal and receiving a second signal and automatically operating the implantable component as part of a fully implantable prosthesis based on the second received signal but does not provide support for the new limitation “separate from actions associated with the first received signal and the second received signal, wirelessly receiving input to determine how the implantable component will operate, wherein the first received signal and the second received signal are received via a system separate from that which enabled the wireless input”. The original disclosure does not describe/provide support for “wirelessly receiving input to determine .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 recites that the first implantable modules is configured to adopt the second role non-automatically, however claim 14 from which claim 21 depends recites that the first implantable module is configured to adopt a second automatically, therefore claim 21 fails to include all the limitations of the claim upon which it depends since reciting that it is done non-automatically fails to include all the limitations of the claim upon which it depends, i.e. the limitation that it is done automatically as recited within claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8-11, 14, 17-18,21-30, 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0199644 to Van den Heuvel (Van den) (previously cited). 
In reference to at least claim 8
Van den teaches an implantable auditory prosthesis control by component movement which discloses a method comprising: operating an implantable component as part of a partially implantable prosthesis based on a first received signal received by the implantable component (e.g. operational mode based on induction signal detection and magnet detection, Fig. 8, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]); and automatically operating the implantable component as at least part of a fully implantable prosthesis based on a second received signal received by the implantable component (e.g. operational mode based on induction signal detection and magnet detection, Fig. 8, “invisible hearing” mode, paragraphs [0036]-[0039]).
In reference to at least claim 9
Van den discloses the action of operating the implantable component as part of a partially implantable prosthesis is executed prior to the action of operating the implantable component as at least part of a fully implantable prostheses (e.g. e.g. operational mode based on induction signal detection and magnet detection, Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, “disabled” mode paragraphs [0036]-[0039]).
In reference to at least claim 10
Van den discloses subsequent to the actions of operating the implantable component as part of a fully implantable prosthesis, automatically operating the implantable component as part of a partially implantable prosthesis based on a 
In reference to at least claim 11
Van den discloses the action operating the implantable component as part of a partially implantable prosthesis based on the third received signal is executed automatically by the implantable component based on an analysis of a state of the system by the implantable component and executed while the structure for a fully implantable hearing prosthesis is implanted in the recipient (e.g. operational mode based on induction signal detection and magnet detection which occurs while the structure for the fully implantable hearing prosthesis is implanted, Fig. 8, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]).
In reference to at least claim 14
Van den teaches an implantable auditory prosthesis control by component movement which discloses an implantable system, comprising: a first implantable module having a first role in the implantable system (e.g. Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, “disabled” mode paragraphs [0036]-[0039]), wherein the first implantable module is configured to adopt a second role automatically upon a changed circumstance (e.g. Fig. 8, “invisible hearing” mode , “conventional implant hearing” mode, “remote hearing” mode, “disabled” mode paragraphs [0036]-[0039]). 
In reference to at least claim 17
Van den discloses wherein: the first role is that of a component of a partially implantable hearing prosthesis (e.g. Fig. 8,“conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]),and the second role is that of a component of a fully implantable hearing prosthesis (e.g. Fig. 8, “invisible hearing” mode, paragraphs [0036]-[0039]).
In reference to at least claim 18

In reference to at least claim 21
Van den discloses wherein: the first implantable module is also configured to adopt the second role non-automatically (e.g. operational mode based on induction signal and detected magnet position, Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, “disabled” mode paragraphs [0036]-[0039]).
In reference to at least claim 22
Van den discloses further comprising: separate from actions associated with the first received signal and the second received signal, wirelessly receiving input to determine how the implantable component will operate, wherein the first received signal and the second received signal are received via a system separate from that which enabled the wireless input (e.g. operational mode based on induction signal and detected magnet position Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, “disabled” mode paragraphs [0036]-[0039]).
In reference to at least claim 23
Van den discloses wherein: the action of operating the implantable component as part of a partially implantable prosthesis is executed after the action of operating the implantable component as part of a fully implantable prosthesis (e.g. operational mode based on induction signal and detected magnet position Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, “disabled” mode paragraphs [0036]-[0039]).
In reference to at least claim 24
Van den discloses wherein the first implantable module includes a sound processor (e.g. implantable sound processor, Fig. 8) and the first role is as a sound processor which processes sound as at least part of a totally implantable hearing prosthesis functionality of the system (e.g. various components such as implanted/external microphone, implanted/external sound processor and wireless communication device are activated based on detected operational mode, Fig. 8,”invisible hearing” mode, paragraphs [0036]-[0039]); and the changed circumstances is a low charge of an implanted power storage device of the system, which power storage device powers the sound processor (e.g. various components such as implanted/external microphone, implanted/external sound processor and wireless communication device are activated based on detected operational mode, the operational mode may change when the battery life of the implanted device is low so as not to further tax battery life of the implanted 
In reference to at least claim 25
Van den discloses wherein the second role is a pass through role as distinguished from the sound processor role (e.g. various components such as implanted/external microphone, implanted/external sound processor and wireless communication device are activated based on detected operational mode, Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]).
In reference to at least claim 26
Van den discloses wherein: the first module is configured to automatically detect a low battery level that powers the sound processor and automatically adopt the second role based on that detection (e.g. various components such as implanted/external microphone, implanted/external sound processor and wireless communication device are activated based on detected operational mode, the operational mode may change when the battery life of the implanted device is low so as not to further tax battery life of the implanted device, Fig. 8,“conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]).
In reference to at least claim 27
Van den discloses wherein: the action of operating the implantable component as part of a partially implantable prosthesis is executed after the action of operating the implantable component as at least part of a fully implantable hearing prosthesis (e.g. operational mode based on induction signal detection and magnet detection, Fig. 8, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]), and the action of operating the implantable component as part of a partially implantable prosthesis is executed as a result of a determination that a power storage system of the implantable component has a low and/or depleted charge (e.g. various components such as implanted/external microphone, implanted/external sound processor and wireless communication device are activated based on detected 
In reference to at least claim 28
Van den discloses utilizing an external component of a hearing prosthesis to capture sound, process the captured sound and communicate a signal to the implantable component based on the processed sound while the implantable component operates as part of a partially implantable prosthesis so that the implantable component can evoke a hearing percept and while a power storage device that powers the implantable component is being recharged by the external component (e.g. various components such as implanted/external microphone, implanted/external sound processor and wireless communication device are activated based on detected operational mode, the operational mode may change when the battery life of the implanted device is low so as not to further tax battery life of the implanted device, Fig. 8,“conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]). 
In reference to at least claim 29
Van den teaches an implantable auditory prosthesis control by component movement which discloses a system, comprising: an implantable component including a sound processor, a microphone, a tissue stimulating device and a 
In reference to at least claim 30
Van den discloses wherein: the implantable component is configured to automatically identify a scenario where the implantable component cannot and/or soon will not be able to operate as a totally implantable hearing prosthesis and automatically transition to function as a partially implantable hearing prosthesis from functioning as a totally implantable hearing prosthesis upon the identification of the scenario (e.g. various components such as implanted/external microphone, implanted/external sound processor and wireless communication device are activated based on detected operational mode, the operational mode may change when the battery life of the implanted device is low or no longer functions so as not to further tax battery life of the implanted device, Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0020], [0036]-[0039]).
In reference to at least claim 33
Van den discloses wherein: the system is configured so that the sound processor of the implantable component does not process sound when the implantable component is functioning as the partially implantable hearing prosthesis (e.g. various components such as implanted/external microphone, implanted/external sound processor and wireless communication device are activated based on detected operational mode, Fig. 8, “invisible hearing” mode, 
In reference to at least claim 34
Van den discloses wherein: the implantable component is configured to function as a totally implantable hearing prosthesis while the power storage device is being recharged by an external recharger (e.g. various components such as implanted/external microphone, implanted/external sound processor and wireless communication device are activated based on detected operational mode including operating as a fully implantable device while the battery within the implanted battery is recharging, Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0020], [0026], [0032], [0036]-[0039]).
In reference to at least claim 35
Van den discloses utilizing an external component of a hearing prosthesis to capture sound, process the captured sound and communicate a signal to the implantable component based on the processed sound while the implantable component operates as part of a partially implantable prosthesis so that the implantable component can evoke a hearing percept and while a power storage device that powers the implantable component is being recharged by the external component (e.g. various components such as implanted/external microphone, implanted/external sound processor and wireless communication device are activated based on detected operational mode, the operational mode may change when the battery life of the implanted device is low so as not to further tax battery life of the implanted device, Fig. 8,“conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]). 
In reference to at least claim 36
Van den discloses utilizing an external component of a hearing prosthesis to capture sound, process the captured sound and communicate a signal to the implantable component based on the processed sound while the implantable component operates as part of a partially implantable prosthesis so that the implantable component can evoke a hearing percept and while a power storage .

Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0109297 to Van den Heuvel (Heuvel) (previously cited).
In reference to at least claim 14
Heuvel teaches a universal implant which discloses an implantable system, comprising: a first implantable module having a first role in the implantable system, wherein the first implantable module is configured to adopt a second role automatically upon a changed circumstance (e.g. the universal implant can be configured to be any component of any type of implantable hearing prosthesis, paragraph [0029], the universal implant receives input including wireless inputs to determine how the universal implant will operate [0032]).

Response to Arguments
Applicant's arguments with respect to the 35 U.S.C. §112 and 35 U.S.C. §102 rejections filed 11/20/2020 have been fully considered but they are not persuasive. 
Claim Rejections under 35 U.S.C. §112, second paragraph 
Applicant argues that the office has not provided any support for the alleged claim 22 failing the written description requirement (pg. 9 of response filed on 11/20/2020), the examiner respectfully disagrees. As stated above claim 
Claim Rejections under 35 U.S.C. §112, fourth paragraph 
Applicant argues that proper dependency has been followed for claim 21 (pg.  10 of response filed on 11/20/2020), the examiner respectfully disagrees. Claim 21 recites that the first implantable module is configured to adopt the second role non-automatically, however claim 14 from which claim 21 depends recites that the first implantable module is configured to adopt a second 
Claim Rejections under 35 U.S.C. §102 
Applicant argues that Van den does not teach subsequent to the actions of operating the implantable component as part of a fully implantable prosthesis, automatically operating the implantable component as part of a partially implantable prosthesis based on a third received signal by the implantable component (pg. 11 of response filed on 11/20/2020), the examiner respectfully disagrees. Van den discloses operational mode(s) based on induction signal detection and magnet detection (e.g. Fig. 8) the modes include “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, “disabled” mode (e.g. paragraphs [0036]-[0039]). Van den discloses that the modes are selected based on the induction signal and magnet detection and the numbers for the modes is not limiting as the modes can be any number operating in any order based on the induction signal and magnet detection (e.g. Figs. 8, paragraphs [0036]-[0039]). Applicant argues that the limitations within claim 10 have not been identified (pg.  12 of the response filed on 11/20/2020), the examiner respectfully disagrees. Van den discloses operational mode(s) based on induction signal detection and magnet detection (e.g. Fig. 8) the modes include “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, “disabled” mode (e.g. paragraphs [0036]-[0039]). Van den discloses that the modes are selected based on the induction signal and magnet detection and the numbers for the modes is not limiting as the modes can be any number operating in any order based on the induction signal and magnet detection (e.g. Figs. 8, paragraphs [0036]-[0039]). Van den discloses the modes including an “invisible hearing” mode which is part of a totally implantable cochlear implant and “conventional implant hearing” mode, “remote hearing” mode which are part of a partially implantable prosthesis (e.g. paragraphs [0036]-[0039]). Applicant argues that the limitations within claim 11 have not been In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Van den discloses utilizing an external component of a hearing prosthesis to capture sound, process the captured sound and communicate a signal to the implantable component based on the processed sound while the implantable component operates as part of a partially implantable prosthesis  Van den discloses various components such as implanted/external microphone, implanted/external sound processor and wireless communication device which are activated based on detected operational mode (e.g. Fig. 8,”invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]). Van den further discloses that operational mode is based on induction signal detection and magnet detection (e.g. Fig. 8, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]), therefore a detection that changes the operational mode of the device “change circumstance” may also change the role of the various components. Applicant argues that the limitations within claim 25 have not been addressed (pg.  16 of the response filed on 11/20/2020), the examiner respectfully disagrees. Van den discloses various components such as implanted/external microphone, implanted/external sound processor and wireless communication device are activated based on detected operational mode including the sound processor having a pass through role (e.g. Fig. 8, “invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]). Applicant argues that the limitations within claim 29 have not been addressed and that the cited portions of Van den do not recite recharging (pg.  17 of the response filed on 11/20/2020), the examiner respectfully disagrees. Van den discloses that the implantable component including a sound processor, a microphone, a tissue stimulating device and a 
Applicant argues that an inappropriate BRI has been used for claim 14 (pg. 19-22 of the response filed on 11/20/2020), the examiner respectfully disagrees. Claim 14 recites “a first implantable module having a first role in the implantable system, wherein the first implantable module is configured to adopt a second role automatically upon a changed circumstance”, therefore the system must include at least “a first implantable module having a first role in the implantable system” and “the first module configured to adopt a second role automatically upon changed circumstances”, i.e. a circumstance changes and the first module automatically adopts a second role. The word automatically does not have a special definition within the specification therefore under the BRI standard it has been interpreted to use the ordinary and customary meaning of the term consistent with the specification and those skilled in the art would reach which includes “by itself with little or no direct human control”. Van den discloses various components such as implanted/external microphone, implanted/external sound processor and wireless communication device which are activated based on detected operational mode ( e.g. Fig. 8,”invisible hearing” mode, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]). Van den further discloses that operational mode is based on induction signal detection and magnet detection (e.g. Fig. 8, “conventional implant hearing” mode, “remote hearing” mode, paragraphs [0036]-[0039]), therefore a detection 
Claim Rejections under 35 U.S.C. §103 
Applicant’s arguments, see pg. 23-27, filed 11/20/2020, with respect to the 103 rejections made against claims 8-11 and 17 have been fully considered and are persuasive. The 103 rejections of claims 8-11 and 17 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        /REX R HOLMES/Primary Examiner, Art Unit 3792